Citation Nr: 1224216	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to September 1, 2010 for the grant of dependency benefits for the Veteran's spouse.  

2.  Entitlement to an initial rating in excess of 30 percent posttraumatic stress disorder (PTSD).  

(The issues of entitlement to increased ratings for residuals of a right biceps tendon rupture and for hypertension with headaches will be the subject of a separate decision of the same date.)


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and L. H., RN


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973, from November 1990 to July 1991, and from January 1997 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In January 2012, a Board hearing was held before the undersigned Veterans Law Judge on these two issues.  Review of Virtual VA reveals no pertinent documents.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran married his current spouse in October 1969.  

2.  In a May 2003 rating decision, the RO granted an increased, 20 percent rating for residuals of rupture to the right biceps tendon.  As a result, the Veteran's combined rating for his service-connected disabilities was increased to 30 percent.  He was notified of his address of record and was given information concerning claiming dependents, eligibility for vocational rehabilitation, and possible eligibility for some health care, among other information.  A copy was provided to his representative.

3.  In an August 2010 declaration of status of dependents, the Veteran reported that he had been married to his wife since October 1969.  This was the first time subsequent to the May 2003 assignment of the combined 30 percent rating that the Veteran provided an updated report of the status of his dependents.    


CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 2010 for payment of an additional dependency allowance for a spouse have not been met.  38 U.S.C.A. 
§§ 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Regarding the Veteran's claim for an earlier effective date for additional compensation for a dependent, the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action concerning this matter is harmless error.  The Board notes, however, that the reasoning for RO's action in this matter and a citation to the pertinent authority governing the assignment of the effective date for such additional compensation was presented in an October 2011 statement of the case.  The Veteran and his representative subsequently had an opportunity to respond, including through testimony and argument presented at the January 2012 hearing.  Additionally, there is no indication that there is any additional evidence to be submitted or obtained.  

II.  Analysis

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4(b)(2).  The purpose of the statute is "to defray the costs of supporting the veteran's ... dependents" when a service-connected disability is of a certain level hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009).

Under the controlling regulations, the effective date of an award of additional compensation benefits for a dependent spouse is the latest of the following: 1) the date of the marriage, if the claim is received within one year of the marriage; 2) the date notice is received of the dependent spouse's existence; 3) the date dependency arises; 4) the effective date of a qualifying disability rating provided evidence of dependency is received within one year of notification of such action; or 5) the date of commencement of the Veteran's award.  38 U.S.C.A. § 5110(f); 38 C.F.R. 
§ 3.401(b).  The earliest that the additional award of compensation for a dependent spouse may be paid to the Veteran is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In a May 2003 rating decision, the RO granted an increased, 20 percent rating for residuals of rupture to the right biceps tendon.  As a result, the Veteran's combined rating for his service-connected disabilities was increased to 30 percent.  In a June 2003 letter, the RO informed the Veteran of this decision.  Enclosed with this letter was a VA Form 21-686c, "Declaration of Status of Dependents."  The Veteran was specifically instructed to fill out this form and was informed that VA could not pay additional benefits for his dependent(s) until the form was completed.  The letter was sent to him at his address of record and there is no indication that it was returned as undeliverable.  His representative of the time was also provided with a copy.

In an August 2010 declaration of status of dependents, the Veteran reported that he had been married to his wife since October 1969.  In a subsequent August 2010 decision, the RO added the Veteran's wife as a dependent for purposes of his monthly compensation award effective September 1, 2010.  In a September 2010 notice of disagreement, the Veteran contended that VA was well aware that he was married in 2003 when it first awarded him a 30 percent rating for his service-connected disabilities.  However, VA failed to inform him that his spouse and/or his children were eligible for additional monetary benefits.  

During the January 2012 hearing, the Veteran's representative indicated that the Veteran reported that he was represented by DAV in June 2003; that he did not receive VA Form 21-686C at that time; and that DAV did not inform him that a request had been made for him to submit information concerning his dependents.  The representative also noted that the RO had claimed at that time that the Veteran's dependency information was incomplete yet there was no indication in the record as to what information was not complete.  Then, the status of the Veteran's dependents was not addressed until 2010, some seven years later, when the RO indicated that they knew the Veteran had dependents but again did not indicate what specific information in the file was incomplete.  

In essence, the applicable regulations noted above require a Veteran, after he has specifically reached a compensation level where he is eligible to receive additional compensation for his dependents (i.e. 30% or higher) to specifically notify VA of the existence of these dependents by providing the current information asked for on VA Form 21-686C, Declaration of Status of Dependents.  In the instant case, although the Veteran did submit to VA a marriage certificate many years before June 2003, he did not submit the necessary updated dependency information (e.g. information indicating that he continued to be married) in response to the RO's specific June 2003 request until August 2010.  Consequently, August 2010 was the earliest time after the Veteran met the ratings percentage eligibility requirement for additional compensation for his spouse that the RO received the necessary updated dependency information.  As a result, the RO could not, under the controlling regulations, begin paying him for his additional dependent spouse until September 1, 2010.  38 C.F.R. §§ 3.31, 3.401(b). 

The Veteran and his representative have asserted that he did not receive the notification contained in the June 2003 letter indicating that he needed to submit VA Form 21-686C.  However, the record shows that the notice letter, with the accompanying form, was sent to his address of record and was not returned as undeliverable.  Accordingly, the Board must presume that he received it.  Also, the Veteran's representative has argued that VA had informed the Veteran that his dependency information was incomplete but had not specified what specific information was needed from him.  However, once again, the record shows that in June 2003, the RO did specifically send the Veteran VA Form 21-686C and requested that he fill out all the parts of the form that were applicable to him.  Further, if the Veteran was at any point uncertain as to what information he was required to submit, he could have affirmatively contacted the RO for clarification.  Accordingly, as the controlling regulations do not allow assignment of an effective date for the award of additional compensation for the Veteran's spouse prior to September 1, 2010, the first day of the month after the month in which he provided the RO with the necessary updated information concerning the status of his dependents, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to September 1, 2010 for the grant of dependency benefits for the Veteran's spouse is denied.  


REMAND

The Veteran most recently received a VA examination in relation to his service-connected PTSD in February 2011.  Subsequently, during the January 2012 hearing, Ms. H, a registered nurse, presented testimony tending to indicate that the Veteran's PTSD had worsened in severity.  Additionally, the Veteran and his wife presented testimony that due to some apparent confusion, the Veteran was assessed during the February 2011 VA examination for a much shorter time period than had been scheduled and was not asked about whether he experiences  any panic attacks.  Accordingly, the Board finds that a remand is necessary so that a new VA psychiatric examination may be provided to the Veteran by a different VA examiner.  Prior to affording the Veteran the examination, the RO/AMC should update the claims file with any additional recent records of treatment or evaluation for psychiatric disability.   


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all recent sources of treatment or evaluation he has received for psychiatric disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  In particular the RO/AMC should ensure that all records of VA psychiatric treatment from June 2009 to the present are either associated with the paper claims file or included in Virtual VA.  

2.  The RO/AMC should arrange for a VA examination by a psychiatrist or psychologist to determine the current severity of the Veteran's PTSD.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination and the examiner should be given access to any pertinent records contained in Virtual VA.  Any indicated tests should be performed and all findings should be reported in detail.  

3.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


